Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended Nine Months Ended 9/30/2008 9/30/2007 % Ch g 9/30/2008 9/30/2007 % Ch g Operating Revenues Wireless service $ 11,227 $ 9,834 14.2 % $ 32,726 $ 28,417 15.2 % Voice 9,313 10,164 -8.4 % 28,525 30,997 -8.0 % Data 6,144 5,880 4.5 % 18,170 17,281 5.1 % Directory 1,333 1,240 7.5 % 4,114 3,417 20.4 % Other 3,325 3,014 10.3 % 9,417 8,467 11.2 % Total Operating Revenues 31,342 30,132 4.0 % 92,952 88,579 4.9 % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) 13,070 11,736 11.4 % 36,972 34,816 6.2 % Selling, general and administrative 7,676 7,770 -1.2 % 22,976 22,497 2.1 % Depreciation and amortization 4,978 5,322 -6.5 % 14,839 16,354 -9.3 % Total Operating Expenses 25,724 24,828 3.6 % 74,787 73,667 1.5 % Operating Income 5,618 5,304 5.9 % 18,165 14,912 21.8 % Interest Expense 858 887 -3.3 % 2,577 2,639 -2.3 % Equity in Net Income of Affiliates 257 162 58.6 % 712 545 30.6 % Other Income (Expense) - Net (81 ) (17 ) - (91 ) 614 - Income Before Income Taxes 4,936 4,562 8.2 % 16,209 13,432 20.7 % Income Taxes 1,706 1,499 13.8 % 5,746 4,617 24.5 % Net Income $ 3,230 $ 3,063 5.5 % $ 10,463 $ 8,815 18.7 % Basic Earnings Per Share $ 0.55 $ 0.50 10.0 % $ 1.76 $ 1.43 23.1 % Weighted Average Common Shares Outstanding (000,000) 5,893 6,088 -3.2 % 5,938 6,152 -3.5 % Diluted Earnings Per Share $ 0.55 $ 0.50 10.0 % $ 1.75 $ 1.42 23.2 % Weighted Average Common Shares Outstanding with Dilution (000,000) 5,921 6,129 -3.4 % 5,971 6,196 -3.6 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Nine Months Ended Wireless 9/30/2008 9/30/2007 % Ch g 9/30/2008 9/30/2007 % Ch g Segment Operating Revenues Service $ 11,273 $ 9,860 14.3 % $ 32,869 $ 28,492 15.4 % Equipment 1,345 1,077 24.9 % 3,607 2,837 27.1 % Total Segment Operating Revenues 12,618 10,937 15.4 % 36,476 31,329 16.4 % Segment Operating Expenses Cost of services and equipment sales 4,989 4,079 22.3 % 13,261 11,690 13.4 % Selling, general and administrative 3,849 3,183 20.9 % 10,489 9,136 14.8 % Depreciation and amortization 1,401 1,709 -18.0 % 4,327 5,410 -20.0 % Total Segment Operating Expenses 10,239 8,971 14.1 % 28,077 26,236 7.0 % Segment Operating Income 2,379 1,966 21.0 % 8,399 5,093 64.9 % Equity in Net Income of Affiliates - 3 -100.0 % 5 12 -58.3 % Minority Interest (57 ) (43 ) -32.6 % (186 ) (143 ) -30.1 % Segment Income $ 2,322 $ 1,926 20.6 % $ 8,218 $ 4,962 65.6 % Wireline Segment Operating Revenues Voice $ 9,515 $ 10,356 -8.1 % $ 29,191 $ 31,619 -7.7 % Data 6,401 6,076 5.3 % 18,893 17,918 5.4 % Other 1,634 1,509 8.3 % 4,698 4,389 7.0 % Total Segment Operating Revenues 17,550 17,941 -2.2 % 52,782 53,926 -2.1 % Segment Operating Expenses Cost of sales 8,128 7,778 4.5 % 23,908 23,396 2.2 % Selling, general and administrative 3,354 3,868 -13.3 % 10,305 11,354 -9.2 % Depreciation and amortization 3,331 3,334 -0.1 % 9,770 10,076 -3.0 % Total Segment Operating Expenses 14,813 14,980 -1.1 % 43,983 44,826 -1.9 % Segment Income $ 2,737 $ 2,961 -7.6 % $ 8,799 $ 9,100 -3.3 % Advertising & Publishing Segment Operating Revenues $ 1,350 $ 1,457 -7.3 % $ 4,174 $ 4,378 -4.7 % Segment Operating Expenses Cost of sales 461 417 10.6 % 1,321 1,214 8.8 % Selling, general and administrative 274 338 -18.9 % 972 1,067 -8.9 % Depreciation and amortization 194 238 -18.5 % 609 743 -18.0 % Total Segment Operating Expenses 929 993 -6.4 % 2,902 3,024 -4.0 % Segment Income $ 421 $ 464 -9.3 % $ 1,272 $ 1,354 -6.1 % Other Segment Operating Revenues $ 501 $ 562 -10.9 % $ 1,557 $ 1,658 -6.1 % Segment Operating Expenses 420 518 -18.9 % 1,862 1,673 11.3 % Segment Operating Income(Loss) 81 44 84.1 % (305 ) (15 ) - Equity in Net Income of Affiliates 257 159 61.6 % 707 533 32.6 % Segment Income $ 338 $ 203 66.5 % $ 402 $ 518 -22.4 % Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 9/30/08 12/31/07 Unaudited Assets Current Assets Cash and cash equivalents $ 1,594 $ 1,970 Accounts receivable - net of allowances for uncollectibles of $1,328 and $1,364 16,395 16,185 Prepaid expenses 1,657 1,524 Deferred income taxes 1,560 2,044 Other current assets 2,239 2,963 Total current assets 23,445 24,686 Property, Plant and Equipment - Net 97,771 95,890 Goodwill 71,537 70,713 Licenses 46,931 37,985 Customer Lists and Relationships - Net 11,495 14,505 Other Intangible Assets - Net 5,816 5,912 Investments in Equity Affiliates 2,839 2,270 Postemployment Benefit 18,164 17,291 Other Assets 6,530 6,392 Total Assets $ 284,528 $ 275,644 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 17,419 $ 6,860 Accounts payable and accrued liabilities 18,690 21,399 Advanced billing and customer deposits 3,896 3,571 Accrued taxes 2,976 5,027 Dividends payable 2,357 2,417 Total current liabilities 45,338 39,274 Long-Term Debt 59,355 57,255 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 27,776 24,939 Postemployment benefit obligation 25,493 24,011 Other noncurrent liabilities 14,048 14,798 Total deferred credits and other noncurrent liabilities 67,317 63,748 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,684 91,638 Retained earnings 36,613 33,297 Treasury shares (at cost) (21,412 ) (15,683 ) Accumulated other comprehensive income(loss) (862 ) (380 ) Total stockholders' equity 112,518 115,367 Total Liabilities and Stockholders' Equity $ 284,528 $ 275,644 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions increase (decrease) in cash and cash equivalents Unaudited Nine Months Ended 9/30/08 9/30/07 Operating Activities Net income $ 10,463 $ 8,815 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 14,839 16,354 Undistributed earnings from investments in equity affiliates (572 ) (434 ) Provision for uncollectible accounts 1,297 1,142 Deferred income tax expense 4,063 486 Net gain on sales of investments (2 ) (29 ) Gain on license exchange - (409 ) Changes in operating assets and liabilities: Accounts receivable (1,597 ) (1,253 ) Other current assets 616 (661 ) Accounts payable and accrued liabilities (5,958 ) (46 ) Stock-based compensation tax benefit (15 ) (149 ) Other - net (361 ) 529 Total adjustments 12,310 15,530 Net Cash Provided by Operating Activities 22,773 24,345 Investing Activities Construction and capital expenditures Capital expenditures (14,388 ) (12,124 ) Interest during construction (455 ) (125 ) Acquisitions, net of cash acquired (10,086 ) (233 ) Dispositions 1,444 993 Proceeds from sale of securities, net of investments (103 ) 584 Sale of other investments 436 - Other 33 28 Net Cash Used in Investing Activities (23,119 ) (10,877 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less 5,188 (4,279 ) Issuance of long-term debt 10,924 7,898 Repayment of long-term debt (3,143 ) (3,008 ) Purchase of treasury shares (6,077 ) (8,912 ) Issuance of treasury shares 317 1,736 Dividends paid (7,150 ) (6,584 ) Stock-based compensation tax benefit 15 149 Other (104 ) (172 ) Net Cash Used in Financing Activities (30 ) (13,172 ) Net increase (decrease) in cash and cash equivalents (376 ) 296 Cash and cash equivalents beginning of year 1,970 2,418 Cash and Cash Equivalents End of Period $ 1,594 $ 2,714 Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended Nine Months Ended 9/30/2008 9/30/2007 % Ch g 9/30/2008 9/30/2007 % Ch g Wireless Wireless Customers (000) 74,871 65,666 14.0 % Net Customer Additions (000) 1,976 1,993 -0.9 % 4,604 4,640 -0.8 % M&A Activity, Partitioned Customers and Other Adjs. (000) 13 - - 215 64 - Postpaid Customers (000) 58,735 52,689 11.5 % Net Postpaid Customer Additions (000) 1,693 1,212 39.7 % 3,292 2,804 17.4 % Postpaid Churn 1.2 % 1.3 % -10 B P 1.2 % 1.3 % -10 B P Licensed POPs (000,000) 304 299 1.7 % In-Region Wireline 1 Total Consumer Revenue Connections (000) 6 Retail Consumer Voice Connections 2 28,329 31,658 -10.5 % Retail Consumer Additional Voice Connections 2 3,526 4,112 -14.3 % Consumer Broadband Connections 3 12,730 11,716 8.7 % Video Connections: 4 Satellite Connections 2,182 1,986 9.9 % U-verse Video Connections 781 126 - Total Consumer Revenue Connections (000) 47,548 49,598 -4.1 % Net Consumer Revenue Connection Changes (000) (869 ) 85 - (1,890 ) 737 - Total Broadband Connections (000) 3, 6 14,841 13,760 7.9 % Net Broadband Connection Changes (000) 3, 6 148 499 -70.3 % 685 1,590 -56.9 % Total Video Connections (000) 4 2,963 2,112 40.3 % Net Video Connection Changes (000) 4 179 215 -16.7 % 616 602 2.3 % AT&T Inc. Construction and capital expenditures Capital expenditures $ 5,068 $ 4,664 8.7 % $ 14,388 $ 12,124 18.7 % Interest during construction $ 198 $ 47 - $ 455 $ 125 - Dividends Declared Per Share $ 0.4000 $ 0.3550 12.7 % $ 1.2000 $ 1.0650 12.7 % End of Period Common Shares Outstanding (000,000) 5,893 6,072 -2.9 % Debt Ratio 5 40.6 % 35.3 % 530 B P Total Employees 303,530 303,670 - 1 In-region wireline represents access lines served by AT&T's incumbent local exchange companies. 2 Includes consumer U-verse voice over IP connections. 3 Broadband connections include DSL lines, U-verse high speed Internet access and satellite broadband. 4 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 5 Total long-term debt plus debt maturing within one year divided by total debt plus total stockholders' equity. 6 Prior year amounts restated to conform to current period reporting methodology. Note: For the end of 3Q08, total switched access lines were 57,191, business switched access lines totaled 22,159, and wholesale and coin switched access lines totaled 3,281. Financial Data AT&T Inc. Non-GAAP Wireless Reconciliations Wireless Segment AdjustedOIBDA Dollars in Millions Unaudited Quarter Ended September 30, 2008 Adjusting Items GAAP Intangible Amortization Adjusted Service Revenues $ 11,273 $ 11,273 Equipment Revenues 1,345 1,345 Total Operating Revenues $ 12,618 $ - $ 12,618 Operating Expenses Cost of Services and Equipment Sales 4,989 - 4,989 Selling, General and Administrative 3,849 - 3,849 Depreciation and Amortization 1,401 (499 ) 902 Total Operating Expenses 10,239 (499 ) 9,740 Operating Income 2,379 2,878 Plus: Depreciation and Amortization 1,401 902 OIBDA 3,780 3,780 OIBDA as a % of Service Revenue 33.5 % 33.5 % Quarter Ended September 30, 2007 Adjusting Items GAAP Integration Costs Intangible Amortization Adjusted Service Revenues $ 9,860 $ 9,860 Equipment Revenues 1,077 1,077 Total Operating Revenues $ 10,937 $ - $ - $ 10,937 Operating Expenses Cost of Services and Equipment Sales 4,079 (60 ) - 4,019 Selling, General and Administrative 3,183 (117 ) - 3,066 Depreciation and Amortization 1,709 (83 ) (658 ) 968 Total Operating Expenses 8,971 (260 ) (658 ) 8,053 Operating Income 1,966 2,884 Plus: Depreciation and Amortization 1,709 968 OIBDA 3,675 3,852 OIBDA as a % of Service Revenue 37.3 % 39.1 % OIBDA is defined as operating income (loss) before depreciation and amortization. OIBDA differs from segment operating income (loss), as calculated in accordance with GAAP, in that it excludes depreciation and amortization. OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment, or other discretionary uses. OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP. Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies. Financial Data AT&T Inc. Non-GAAP Consolidated Reconciliations Reconciliation of Free Cash Flow Dollars in Millions Unaudited September 30, 2008 Three Months Ended Nine Months Ended Net cash provided by operating activities $ 9,268 $ 22,773 Less: Construction and capital expenditures (5,266 ) (14,843 ) Free Cash Flow $ 4,002 $ 7,930 Free cash flow is defined as cash from operations minus capital expenditures. We believe these metrics provide useful information to our investors because management regularly reviews free cash flow as an important indicator of how much cash is generated by normal business operations, including capital expenditures, and makes decisions based on it. Management also views free cash flow as a measure of cash available to pay debt and return cash to shareowners. Financial Data AT&T Inc. Non-GAAP Consolidated Reconciliations Adjusted and Reported Wireline Operating Expenses Dollars in Millions Unaudited Three Months Ended 9/30/08 9/30/07 YoY % Change Reported Wireline Operating Expenses $ 14,813 $ 14,980 -1.1 % Operating Adjustments Cash Integration Costs - 139 - Intangible Amortization 396 473 -16.3 % Total Adjusting Items 396 612 -35.3 % Adjusted Wireline Operating Expenses $ 14,417 $ 14,368 0.3 % Adjusted Wireline operating expenses differs from reported operating expenses in that it excludes the merger-related expenses shown above and provides additional comparability to prior periods.
